Citation Nr: 1506366	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  14-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for service-connected valvular heart disease status post aortic valve replacement and pacemaker implantation.

2.  Entitlement to an initial separate compensable rating for service-connected status post pacemaker implantation.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney




ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from June 1944 to June 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and June 2014 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's valvular heart disease status post aortic valve replacement and pacemaker implantation has not manifested as chronic congestive heart failure; workload of 3 METs or less resulting in in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent, during any period of time on appeal.

2. The Veteran's status post pacemaker implantation with atrial fibrillation is manifested as more than four episodes per year.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected status post mitral valve replacement is not warranted for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 , Diagnostic Code 7000 (2014). 

2.  The criteria for a separate 30 percent disability rating for status post pacemaker implantation with atrial fibrillation have been met for all periods on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7010 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In February 2011, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support claims for service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claims.  The February 2011 VCAA notice was issued to the Veteran prior to the January 2014 rating decision from which the instant appeal arises.  The issue on appeal was readjudicated in the July 2014 statement of the case (SOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for valvular heart disease status post aortic valve replacement and pacemaker implantation, no additional notice is required regarding this downstream element of the increased rating claim for valvular heart disease status post aortic valve replacement and pacemaker implantation.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the RO has obtained private and VA treatment records and the Veteran was afforded a VA examination in July 2014.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2014 VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him.  The examination was adequate as it took into account the relevant history of his heart conditions, described the disabilities in sufficient detail, and provided a sufficient analysis, or explanation, as to the conclusion reached. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran is contesting the initial disability evaluation assigned following the grant of service connection.  In such a case, evidence of the present level of the disability is of primary concern.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)).  As to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Analysis

According to the January 2014 rating decision, the RO established service connection for valvular heart disease status post aortic valve replacement and pacemaker implantation rated as 60 percent disabling, effective from February 1, 2011. 

The Veteran disagreed with the rating and requested a 100 percent evaluation based on chronic congestive heart failure, or individual unemployability. 

The Veteran's valvular heart disease status post aortic valve replacement and pacemaker implantation is currently rated under Diagnostic Code 7000.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2014).

Valvular heart disease resulting in more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent requires a 60 percent evaluation.  A 100 percent evaluation is warranted for chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7000. 

The Veteran was afforded a VA cardiac examination in July 2014.  The diagnoses at that time were valvular heart disease, heart valve replacement, cardiomyopathy, implanted cardiac pacemaker, and atrial fibrillation.  Continuous medication was required for his heart disease.  The Veteran was noted to walk at the mall 5 days a week and reported being able to walk a little less than a mile and a half.  He also reported getting tired easily.  He denied shortness of breath and reported swelling to the right lower extremity which was secondary to stripped varicose veins.  He also reported an occasional dry cough.  His interview based METs test showed that the Veteran denied experiencing symptoms with any level of physical activity.  Testing for left ventricular dysfunction was done which showed an ejection fraction of 43 percent.  On echocardiogram, the heart wall motion was normal and it showed mild concentric left ventricular hypertrophy.

The VA examiner noted that there have been no reports of chronic congestive failure although congestive heart failure was diagnosed at the onset of atrial fibrillation.  He also remarked that the Veteran has dilated cardiomyopathy, which he stated is not the same as chronic congestive heart failure.

Private and VA treatment records dated from 2011 through 2014 show that the Veteran consistently denies shortness of breath.  Records also reflect persistent diagnoses of atrial fibrillation. 

The Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 60 percent for the service-connected valvular heart disease is warranted.  The rating criteria state that a 100 percent evaluation is awarded if there is chronic congestive heart failure.  Although the Veteran has a remote history of congestive heart failure, the record does not show any chronic congestive heart failure for the entire period on appeal.  A load of 3 METS or less that results in dyspnea, fatigue, angina, dizziness or syncope also warrants a 100 percent evaluation, but the July 2014 VA examination found that the Veteran denied experiencing symptoms with any level of physical activity.  Relevant to this appeal, METs testing is not required when the left ventricular ejection fraction has been measured and is 50% or less.  See 38 C.F.R. § 4.100.  Finally, the rating criteria provide for a 100 percent evaluation if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  The July 2014 VA examination measured the Veteran's ejection fraction at 43 percent.  The evidence demonstrates that the Veteran does not meet the criteria for a 100 percent rating, nor do his symptoms more nearly resemble those of the 100 percent criteria.  38 C.F.R. § 4.104, Code 7005. 

The Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 60 percent for the Veteran's valvular heart disease for any period on appeal. 

The Board finds that the most probative evidence of record are the private and VA medical records that clearly show that at no time during the pendency of this appeal, has the Veteran's heart disability manifested in congestive heart failure, a workload of 3 METs or less that resulted in dyspnea, or syncope, or that he had left ventricular dysfunction with an ejection fraction less than 30 percent.

The Board has reviewed the Veteran's statements submitted in support of his claim of entitlement to a higher initial rating.  The Board finds that the Veteran's lay statements are insufficient to warrant a higher rating under Diagnostic Code 7000.

The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as fatigue and chest pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of congestive heart failure and estimation of METs requires medical expertise that the Veteran has not shown he possesses, and determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's conditions has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the evaluation.  The medical findings, as provided in the examination report and treatment reports, directly address the criteria under which his disability is evaluated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim. 

Therefore, the preponderance of evidence is against a finding that his service-connected heart disability approximates the criteria for a rating higher than 60 percent under Diagnostic Code 7000 for any period on appeal. 

The rating code for valvular heart disease, however, is not the only one for consideration.  The rating code for implantable cardiac pacemakers is also for consideration.  This code states that a 100 percent evaluation is appropriate for two months following hospital admission for implantation or reimplantation.  Thereafter, the Veteran is to be evaluated under the rating codes for supraventricular arrhythmias, ventricular arrhythmias, or atrioventricular block.  A minimum evaluation of 10 percent is appropriate.  38 C.F.R. § 4.104, Diagnostic Code 7018.  

A review of the evidence confirms the Veteran underwent placement of a permanent pacemaker in 2010. 

The rating criteria for both ventricular arrhythmias and atrioventricular blocks include consideration of METs and ejection fractions in more or less the same manner and with the same resulting evaluations as the rating criteria for valvular heart disease.  See 38 C.F.R. § 4.104, Codes 7000, 7011, 7015.  Therefore, a separate evaluation under either of these rating codes is prohibited.  38 C.F.R. § 4.14. 

The rating criteria for supraventricular arrhythmias, however, do not address any of the symptomatology that is addressed in the rating criteria for valvular heart disease.  These rating criteria state that a 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  For permanent atrial fibrillation (lone atrial fibrillation), or, one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor, a 10 percent rating is warranted.  38 C.F.R. § 4.104, Code 7010.  As none of the symptomatology for supraventricular arrhythmias is duplicative of or overlaps that for valvular heart disease, a separate evaluation under this rating criteria is warranted.  

A December 2012 report from Dr. J. T. reflects that the Veteran's underlying rhythm was atrial fibrillation.  The July 2014 VA examiner indicated that the Veteran experiences more than four episodes of atrial fibrillation per year.  Although, the VA examiner did not indicate how the episodes were documented, giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a separate 30 percent evaluation under the rating criteria for implantable cardiac pacemakers and supraventricular arrhythmias.  38 C.F.R. § 4.104, Codes 7010, 7018. See also Esteban v. Brown, 6 Vet. App. 259 (1994). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014). 

In the instant decision, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 60 percent for valvular heart disease.  There is no reasonable doubt to be resolved in this regard. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  The Board finds that, resolving all reasonable doubt in favor of the Veteran, entitlement to separate 30 percent rating for atrial fibrillation is warranted.  This is the highest schedular rating available for atrial fibrillation.

Extraschedular

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that all of the experienced symptoms of the Veteran's valvular heart disease and atrial fibrillation are contemplated by the schedular criteria. 38 C.F.R. § 4.104 (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by those types of symptoms listed.  As to the severity of the symptoms, the schedular criteria contemplate the different levels of severity that the Veteran is currently experiencing with regard to the criteria for valvular heart disease under Diagnostic Code 7000.  The language of Diagnostic Code 7000 contemplates the ejection fraction of 43 percent and Diagnostic Code 7010 contemplates more than four episodes of atrial fibrillation per year, as is experienced by the Veteran.  Therefore, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular ratings are adequate.  In the absence of exceptional factors associated with the Veteran's heart disability, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Entitlement to a rating in excess of 60 percent for valvular heart disease status post aortic valve replacement and pacemaker implantation is denied.

Entitlement to a separate rating of 30 percent for atrial fibrillation is granted 


REMAND

The Board finds that further development is necessary prior to analyzing this TDIU claim on the merits.  The July 2014 VA examiner stated that the Veteran could not actively participate in a lawn service due to age.  He could, however, easily work in a sedentary position.  He further stated that the Veteran walks and does weight lifting on a regular basis without difficulty.  According to the Veteran's statements, he reported that he has not worked since 1999 as a result of his heart disability.  Therefore, the Board finds that a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, such records should be obtained and a clinical opinion should be acquired.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA outpatient treatment records from August 2014 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational or similar specialist for an examination and opinion regarding the Veteran's employability.  The entire claims file must be provided to the examiner.

The examiner should review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disability(ies) render him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered. 

3.  After any additional notification and/or development deemed necessary is undertaken, the issue of entitlement to TDIU should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


